Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered September 25, 2008. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating the sentence imposed on the first count of the indictment and as modified the judgment is affirmed and the matter is remitted to Monroe County Court for further proceedings in accordance with the same memorandum as in People v Cruz ([appeal No. 1] 134 AD3d 1455 [2015]). Present — Scudder, P.J., Centra, Carni, Valentino and DeJoseph, JJ.